         Case 1:21-cr-00060-MKV Document 18 Filed 04/16/21 Page 1 of 1




                                             April 16, 2021
                                                                  USDC SDNY
By ECF                                                            DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
Honorable Mary Kay Vyskocil
                                                                  DATE FILED: 
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Kermit Irizarry, 21 Cr. 60 (MKV)

Dear Judge Vyskocil:

        I write on consent (Assistant U.S. Attorney Emily Johnson) to respectfully request
that the Court set a deadline to reply to the Government’s response to our motion to dismiss
the indictment, which was grounded in the underrepresentation of Black and Latino
individuals in the jury pool in this district. (Our motion was filed on March 12, 2021, see
Dkt. Nos. 10-11; the Government responded on April 2, 2021, see Dkt. No. 15.) I have a trial
beginning on April 27, 2021 in front of Judge Castel, and I have not had sufficient time to
address the Government’s response in this case. Accordingly, I respectfully request that the
Court set a deadline of May 14, 2021 for our response.

       Thank you for your consideration of this request.

                                            Respectfully submitted,


                                             /s/
                                             Martin S. Cohen
                                             Ass’t Federal Defender
                                             (212) 417-8737

Cc:    Emily Johnson, Esq. by ECF




                                                $SULO
                                                $S
                                                 SULO 
